Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 recite “the third lens comprising a convex object side surface and a convex image side surface in a paraxial region of the third lens”, however it is not clear whether the convex object side surface is in a paraxial region. For the purposes of examination of the claim(s), the limitations are understood as “the third lens comprising a convex image side surface in a paraxial region of the third lens and a convex object side surface”.
	Further Claims 1 and 18 recite “the sixth lens comprising a concave object side surface and a concave image side surface in a paraxial region of the sixth lens”, however it is not clear whether the concave object side surface is in a paraxial region. For the purposes of examination of the claim(s), the limitations are understood as “the 
	Claim 5 recites “vector height”, however it is not clear what it refers to. For the purposes of examination of the claim(s), the limitations are understood as “effective radius”.	
	Claim(s) 2-17 inherit(s) the indefiniteness of the claim from which it/they depend(s).
 
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Zhang (US 20200241246). 

    PNG
    media_image1.png
    611
    609
    media_image1.png
    Greyscale

Regarding claim 1,3-4,6-8,10,12,15-18 Zhang teaches (Fig. 17, Tables 25-27, +-+++-) an imaging lens, having an optical axis, in order along the optical axis from an object side to an image side, the imaging lens comprising: 
a first lens with positive refractive power, the first lens comprising a convex object side surface and a concave image side surface; 
a second lens with negative refractive power, the second lens comprising a convex object side surface and a concave image side surface; 
a third lens with positive refractive power, the third lens comprising a convex object side surface and a convex image side surface in a paraxial region of the third lens; 
a fourth lens with a positive refractive power, the fourth lens comprising a concave object side surface and a convex image side surface; 
a fifth lens with positive refractive power; 
a sixth lens with negative refractive power, the sixth lens comprising a concave object side surface and a concave image side surface in a paraxial region of the sixth lens.

Regarding claim 3, Zhang further teaches the imaging lens as claimed in claim 1, wherein the fourth lens satisfies the following condition:
	CT4min>0.28 mm (~0.4),
wherein, CT4min is a minimum thickness of the fourth lens.

Regarding claim 4, Zhang further teaches the imaging lens as claimed in claim 1, wherein the imaging lens satisfies the following condition:
	12<(f3/f+f4/f+f5/f)<18 (57/4.44),
wherein, f3 is a focal length of the third lens, f4 is a focal length of the fourth lens, fs is a focal length of the fifth lens, and f is a focal length of the imaging lens.

Regarding claim 6, Zhang further teaches the imaging lens as claimed in claim 1, wherein the imaging lens satisfies the following condition:
	0<R1/f<1 (1.9715/4.44),
wherein, R1 is a radius of curvature of the object side surface of the first lens, and f is a focal length of the imaging lens.

Regarding claim 7, Zhang further teaches the imaging lens as claimed in claim 1, wherein the imaging lens satisfies the following condition:
	-3.0<R5/R6<0 (-8/7);
wherein, R5 is a paraxial radius of curvature of the object side surface of the third lens, and R6 is a paraxial radius of curvature of the image side surface of the third lens.

Regarding claim 8, Zhang further teaches the imaging lens as claimed in claim 1, wherein the imaging lens satisfies the following condition:
	0<(R3-R4)/(R3+R4)<0.5 (2/7);
wherein, R3 is a radius of curvature of the object side surface of the second lens, and R4 is a radius of curvature of the image side surface of the second lens.

Regarding claim 10, Zhang further teaches the imaging lens as claimed in claim 1, wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are all aspheric lenses (Table 25).

Regarding claim 12, Zhang further teaches ([106]) the imaging lens as claimed in claim 10, wherein each aspheric lens satisfies the following condition:
z=ch^2/(1+sqrt(1-(1+k)c^2h^2))+A2ih^(2i) 
wherein, z is a vector height between a position at a height h along the optical axis and a vertex of an aspheric surface, c is a paraxial radius of curvature of the aspheric surface, k is a conic of cone coefficient, and Aa is an aspherical surface coefficient of the 2ith order.

Regarding claim 15, Zhang further teaches the imaging lens as claimed in claim 1, wherein an imaging surface of the imaging lens is a plane imaging surface (Table 25).

Regarding claim 16, Zhang further teaches the imaging lens as claimed in claim 1, further comprising an optical component at the position of the imaging surface ([157], CCD, CMOS).

Regarding claim 17, Zhang further teaches the imaging lens as claimed in claim 16, wherein the optical component is a photoelectric sensor ([157]).

Regarding claim 18, mutatis mutandis, Zhang teaches all the limitations as stated in claims 1&17 above.
 
Claim(s) 1,11,13 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Mercado (US 20160341934). 

    PNG
    media_image2.png
    601
    442
    media_image2.png
    Greyscale

Regarding claim 1, Mercado teaches (Fig. 47, Tables 19-20, +-+++-) an imaging lens, having an optical axis, in order along the optical axis from an object side to an image side, the imaging lens comprising: 

a second lens with negative refractive power, the second lens comprising a convex object side surface and a concave image side surface; 
a third lens with positive refractive power, the third lens comprising a convex object side surface and a convex image side surface in a paraxial region of the third lens; 
a fourth lens with a positive refractive power, the fourth lens comprising a concave object side surface and a convex image side surface; 
a fifth lens with positive refractive power; 
a sixth lens with negative refractive power, the sixth lens comprising a concave object side surface (between the center and the edge as seen in Fig. 47, further the radius of this surface is large resulting in a large paraxial region which appears to include a concave portion) and a concave image side surface in a paraxial region of the sixth lens.

Regarding claim 11, Mercado further teaches (Table 19A) the imaging lens as claimed in claim 1, further comprising an aperture stop disposed on the object side of the first lens and a filter disposed between the sixth lens and an imaging surface of the imaging lens.

Regarding claim 13, Mercado further teaches the imaging lens as claimed in claim 1, wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are made of plastic (Table 19A).

Claim(s) 1-2,5,9 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Sekine (US 20190265438). 

    PNG
    media_image3.png
    615
    563
    media_image3.png
    Greyscale

Regarding claim 1, Sekine teaches (Fig. 1, Table 1, +-+++-) an imaging lens, having an optical axis, in order along the optical axis from an object side to an image side, the imaging lens comprising: 
a first lens with positive refractive power, the first lens comprising a convex object side surface and a concave image side surface; 
a second lens with negative refractive power, the second lens comprising a convex object side surface and a concave image side surface; 
a third lens with positive refractive power, the third lens comprising a convex object side surface and a convex image side surface in a paraxial region of the third lens; 
a fourth lens with a positive refractive power, the fourth lens comprising a concave object side surface and a convex image side surface; 
a fifth lens with positive refractive power; 
(between the center and the edge as seen in Fig. 1, further the radius of this surface is large resulting in a large paraxial region which appears to include a concave portion) and a concave image side surface in a paraxial region of the sixth lens.

Regarding claim 2, Sekine further teaches the imaging lens as claimed in claim 1, wherein the fifth lens satisfies the following condition:
	0.7<CT5-i/CT5<1.2 (1~1.1),
wherein, CTS is a thickness in a normal direction at any position of the fifth lens, and CT5 is a center thickness of the fifth lens.

Regarding claim 5, Sekine further teaches the imaging lens as claimed in claim 1, wherein the imaging lens satisfies the following condition:
	(Dr13r16-Dr1316-50%)/DMVA13<0.015 (~ 0.012),
wherein, Dr13rl6 is a distance from the image side of the sixth lens to an imaging surface on the optical axis, and Dr13r16-50% is a distance from a 50% a vector height of the image side of the sixth lens to the imaging surface, and the DMVA13 is an effective aperture of the image side of the sixth lens.

Regarding claim 9, Sekine further teaches the imaging lens as claimed in claim 1, wherein the imaging lens satisfies the following condition:
TTL/f<1.2 (6.14/5.57);
.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claim 14, Zhang teaches all the limitations as stated in claim 1, but does not teach some of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are spheric lenses, and others are aspheric lenses.
Absent any showing of criticality and/or unpredictability, having some of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are spheric lenses, and others are aspheric lenses would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of reducing the complexity of manufacturing (e.g., the 1st and/or the 2nd lens may be spherical).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang by having some of the first lens, the second lens, the third lens, the fourth lens, the fifth 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234